       Case 3:20-cv-00806-EMC Document 25-1 Filed 05/11/20 Page 1 of 2




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone: 858.720.8900
   Facsimile: 858.509.3691
 6 E mail       spetersen@sheppardmullin.com
                lyun@sheppardmullin.com
 7              slee@sheppardmullin.com
 8 Attorneys for Defendant
   SQUARE, INC.
 9
10                                 UNITED STATES DISTRICT COURT
11            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13
   MISHARI ALEISA and NICOLE                            Case No. 3:20-cv-00806-EMC
14 BELLUOMINI, individually and on behalf
   of all others similarly situated,                    CLASS ACTION
15
                  Plaintiffs,                           DECLARATION OF LISA S. YUN IN
16                                                      SUPPORT OF SQUARE’S MOTION
           v.                                           TO STAY PENDING THE FCC’S
17                                                      DEFINITION OF ATDS
   SQUARE, INC., a Delaware corporation,
18                                                      Date: July 2, 2020
                  Defendant.                            Time: 1:30 p.m.
19                                                      Judge: Hon. Edward M. Chen
                                                        Courtroom 5 – 17th Floor
20
21
22                                   DECLARATION OF LISA S. YUN
23                     I, Lisa S. Yun, declare as follows:
24                     1.     I am an associate with the law firm of Sheppard, Mullin, Richter &
25 Hampton LLP, and counsel for Square, Inc. (“Square”) in this action. I make this
26 declaration in support of Square’s Motion to Stay. I have personal knowledge of the facts
27 stated in this declaration.
28
                                                      -1-                  Case No. 3:20-cv-00806-EMC
     SMRH:4817-3087-0203.1                             DECLARATION IN SUPPORT OF SQUARE’S MOTION
                                                      TO STAY PENDING THE FCC’S DEFINITION OF ATDS
       Case 3:20-cv-00806-EMC Document 25-1 Filed 05/11/20 Page 2 of 2




 1                     2.     Attached hereto as Exhibit A is a true and correct copy of the FCC’s
 2 Public Notice dated May 14, 2018.
 3                     3.     Attached hereto as Exhibit B is a true and correct copy of the Petition
 4 for Declaratory Relief submitted to the FCC on May 3, 2018.
 5                     4.     Attached hereto as Exhibit C is a true and correct copy of the FCC’s
 6 Public Notice dated October 3, 2018.
 7                     5.     Attached hereto as Exhibit D is a true and correct copy of the Ex
 8 Parte Letter submitted to the FCC on February 5, 2020.
 9                     6.     Attached hereto as Exhibit E is a true and correct copy of the
10 “Dissenting Statement of Commissioner Ajit Pai” re the FCC’s 2015 Order.
11                     I declare under penalty of perjury under the laws of the United States of
12 America that the foregoing is true and correct.
13                     Executed on this 11th day of May, 2020, at San Diego, California.
14
15                                                     /s/Lisa S. Yun
                                                       LISA S. YUN
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-                   Case No. 3:20-cv-00806-EMC
     SMRH:4817-3087-0203.1                             DECLARATION IN SUPPORT OF SQUARE’S MOTION
                                                      TO STAY PENDING THE FCC’S DEFINITION OF ATDS
